Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 20, 2018

The Court of Appeals hereby passes the following order:

A18D0350. WILLIAM A. ACREE v. WARDEN MARTY ALLEN, et al.

          On November 29, 2017, the trial court denied prisoner William A. Acree’s
filing of a pro se civil action under OCGA § 9-15-2 (d). Acree thereafter filed a
motion for reconsideration, which was denied, and then a second motion for
reconsideration, which was also denied. On February 23, 2018, Acree filed this
application for discretionary review.1 We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation
omitted). Instead of filing a timely notice of appeal from the trial court’s November
29 order, Acree filed a motion for reconsideration. However, the denial of a motion
for reconsideration is not directly appealable, and the filing of such a motion does not
extend the time for filing an appeal. See Bell v. Cohran, 244 Ga. App. 510, 510-511
(536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271, 271 (326 SE2d 5)
(1985).




      1
         Because Acree is incarcerated, his appeal is controlled by the Prison
Litigation Reform Act of 1996, which requires that he proceed by discretionary
application. See OCGA § 42-12-8.
      Because Acree filed this application 86 days after entry of the judgment he
seeks to appeal, we lack jurisdiction to consider it, and it is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                          03/20/2018
                                               I certify that the above i s a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                         , Clerk.